        Case 1:18-cr-00874-JSR Document 44 Filed 05/07/19 Page 1 of 1

                                                                 r· . . - - -



                                                            1
                                                             1: usnc SDNY ·
                                                            . i DOCUMENT
UNITE.D STATES DISTRICT COURT                               iI   i.!LRCTRONICALLY,
SOUTHERN DISTRICT OF NEW YORK                                     >oc #:     ·
                                                                           .--:::-~:::z--/-;L_
                                                       . .'' .. ., ., TE F1LED:
------------X
                                                                       ~~~=:tlj
UNITED STATES OF AMERICA
                                                            No. 18 Cr. 874 (JSR)
       VS.
                                                 .    ...              '

LUIDJI BENJAMIN,
           a/k/a/ "Zoe," and                     '.~[PR~~ ORDER GRANTING
LA WREN CE WALSH,                                .          DEFENDANT'S APPLICATION FOR
           a/kla/ "Life,"                                   ACCEPTANCE OF CLOTHING FOR
                                                            COURT APPEARANCES
               Defendants.




       Uppn the application of Adam Fee, counsel for Luidji Benjamin, Reg. No. 86463-054, an

indigent defendant who starts trial on May 8, 2019, it is hereby:

       ORDERED that the United States Marshals Service, the Bureau of Prisons, and the

Metropolitan Correctional Center accept the following clothing for court appearances during the

trial commencing on May 8, 2019 and continuing thereafter:

       1.      Three dress shirts;
       2.      Two suits (consisting of slacks and jackets);
       3.      Three pairs of dress socks;
       4.      Three neck ties;
       5.      One pair of shoes; and
       6.      One belt.

Dated: New York, NY
       May £,2019



                               SO ORDERED:

                                                     UNITED STATES DISTRICT JUDGE
